FILED
                             NOT FOR PUBLICATION                            MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ESTHER CRUZ QUIROZ,                              No.   15-71765

               Petitioner,                       Agency No. A200-444-242

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Esther Cruz Quiroz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo constitutional claims. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on numerous inconsistencies between Cruz Quiroz’s testimony, her

witnesses’ testimony, and her documentary evidence. See 8 U.S.C.

§ 1229a(c)(4)(B)-(C); Shrestha, 590 F.3d at 1039-45 (detailing REAL ID Act

adverse credibility standards). Cruz Quiroz’s explanations for the inconsistencies,

including her contentions regarding her husband’s mental illness, do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

      The record does not support Cruz Quiroz’s contentions that the BIA failed to

consider relevant evidence and arguments presented on appeal. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an exegesis on

every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(petitioner did not overcome the presumption that the BIA did review the record).

      We reject Cruz Quiroz’s contention that she was denied a fair hearing, see

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (due process claims require

showing that proceedings were “so fundamentally unfair that the alien was


                                         2                                    15-71765
prevented from reasonably presenting his case” (internal quotation marks and

citation omitted)), or denied a substantive due process right, see Lim v. Holder, 710
F.3d 1074, 1076 (9th Cir. 2013) (“Cancellation of removal is a form of

discretionary relief which does not give rise to a substantive interest protected by

the Due Process Clause.” (internal quotation marks and citation omitted)).

      PETITION FOR REVIEW DENIED.




                                           3                                    15-71765